Citation Nr: 0816834	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-36 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for tinea versicolor, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to 
March 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision by the RO.

The veteran was scheduled for a Travel Board hearing at the 
RO on December 5, 2006.  However, the record shows that he 
did not report for the scheduled hearing.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

This appeal was certified to the Board in March 2006, prior 
to the Court's decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Consequently, the veteran did not receive 
the complete VCAA notice required by the Vazquez decision.  A 
remand is needed to provide the veteran with complete VCAA 
notice that complies with Vazquez, the requirements for which 
are more fully explained below.

The Court has indicated that VCAA notification required for 
an increased rating claim must include certain specifics.  
Section 5103(a) of title 38 of the United States Code 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate an increased rating claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, supra.  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  Consistent with the statutory and regulatory history, 
the notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation--e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores.

The Board further notes that, although the veteran was 
provided with a VA examination during April 2004 in 
connection with his claim for an increased rating for his 
service-connected tinea versicolor, his representative has 
contended that the veteran should be provided another 
examination during hot weather when his tinea versicolor is 
at its seasonal worst condition.  He contends that another 
examination is warranted because the results of the April 
2004 examination are not reflective of the actual degree of 
disability.  He states that an examination should be 
administered when the skin condition is at its most 
disabling; i.e., during hot weather.  See Ardison v. Brown, 6 
Vet. App. 405 (1994) [if there is a medically established 
history of recurrence and remission of a disability, with the 
period of recurrence over a long period of time, another 
examination during period of flare-up of disability is 
required].

The veteran, who lives in the Midwest, is a Gulf War veteran 
who has been service connected for tinea versicolor with a 30 
percent disability rating since March 1994.  Review of the 
record does tend to establish that his tinea versicolor is 
worse in hot summer months than in cooler months.  His tinea 
versicolor has been noted to be chronic and resistant to 
treatment.  The VA examiner in April 2004 observed that the 
tinea versicolor covered the entire posterior back, about 18 
percent of his body.  There was no ulceration, no scarring, 
and no disfigurement.  A treatment report in August 2005 (the 
last VA treatment report in the file) showed the veteran 
complaining of tinea itching with rash on his neck and arms 
as well as his back.  In his October 2005 substantive appeal 
(VA Form 9), the veteran complained that the tinea was 
covering 50 percent of his body causing great discomfort.  

Therefore a remand is also needed to afford the veteran 
another examination of his back during hot summer weather in 
the Midwest.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the claimant that, to 
substantiate a claim for an increased 
rating for his tinea versicolor, medical 
or lay evidence demonstrating a worsening 
or increase in severity of the disability 
beyond the current 30 percent disability 
rating assigned, and the effect that 
worsening has on the claimant's 
employment and daily life, should be 
submitted.  The claimant must be notified 
that the disability rating will be 
determined by applying relevant 
Diagnostic Codes, based on the nature of 
the symptoms of the condition for which 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life.  In this 
instance, the notice should include 
information about the specific criteria 
used to rate tinea versicolor, and what 
is required to obtain a higher rating.  
The notice must also provide examples of 
the types of medical and lay evidence 
that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation, and any other evidence 
showing an increase in the disability or 
exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

Additionally, send the veteran notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), which includes an explanation 
of the information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the United 
States Court of Appeals for Veterans 
Claims in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

2.  Obtain up-to-date treatment records 
from the Detroit VA medical center from 
September 1, 2005, to the present.  All 
records received should be associated 
with the file.

3.  After the above development is 
accomplished, schedule the veteran for an 
appropriate VA examination to determine 
the current severity of his service-
connected tinea versicolor during a hot 
weather month.  Forward the claims file 
to the examiner for review of pertinent 
documents therein.  The examiner's report 
must specifically note that the claims 
file was reviewed.  All appropriate 
diagnostic tests should be conducted.  

(The veteran is hereby notified that it 
is the veteran's responsibility to report 
for the examination and to cooperate in 
the development of the case, and that the 
consequences of failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 
3.655 (2007).)  

4.  Thereafter, review the claims file to 
ensure that the requested development has 
been completed.  In particular, the 
originating agency should review the 
requested examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand, and if it is not, corrective 
action should be taken.

5.  After undertaking any other 
development deemed appropriate, 
readjudicate the issue on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

